Judgment entered on an order dismissing plaintiffs’ complaint reversed on the law and a new trial granted, costs to abide the event. Plaintiff wife was injured by falling over a water “ stop cock ” extending about two inches above the surface of a concrete sidewalk in front of the premises of the individual defendant. We think that the questions of negligence and contributory negligence, and whether the condition constituted a public nuisance, should have been submitted to the jury, (Archer v. City of Mount Vernon, 57 App. Div. 32; Powers v. Village of Mechanicville, 163 id. 138; Preiss v. City of New York, 69 Misc. 492; Turner v. City of Newburgh, 109 N. Y. 301.) Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.